Citation Nr: 0415800	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1969 to April 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 2002, a statement of the case was issued in September 
2003 and a substantive appeal was received in September 2003.

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

By way of correspondence dated September 2003, the veteran 
requested a Board hearing at the RO.  The record does not 
reflect that this hearing was scheduled.  Accordingly, action 
by the RO to schedule such a hearing is necessary. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



